Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant’s arguments and amendment to the claims in the Amendment filed on March 25, 2021 are persuasive, and thus, the rejections of claims 10-14 and 16-17 under 35 USC §112 have been withdrawn. 
Election/Restrictions
Applicant’s election of Group I in the reply filed on October 6, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Groups II-V are withdrawn from further consideration pursuant to 37 CFR 1.152(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Applicant reserved the right to file a divisional application to the non-elected subject matter.
An action on the merits of Group I (claims 1-14, wherein one of X1-X5 is an N atom) is contained herein.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance of claims 1-14, wherein one of X1-X5 is a N atom: the compounds and combinations were not found to be obvious nor anticipated by the prior art of record.  The, the prior art (WO2014062938 and WO2017010399) does not teach or suggest the presently combinations and compounds substituted in the manner claimed by the Applicant.  Therefore, these X1-X5 is an N atom).
Conclusion
This application is in condition for allowance except for the presence of non-elected subject matter (e.g., withdrawn claims) in the claims and non-elected claims. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL V WARD whose telephone number is (571)272-2909.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL V WARD/Primary Examiner, Art Unit 1624